Citation Nr: 1328478	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  11-21 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for a laceration of 
the right index finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The RO, in pertinent part, denied 
claims for increased evaluations for the service-connected 
laceration of the right index finger and left 
varicocelectomy.  The Veteran appealed the denials and a 
statement of the case was issued in June 2011, which 
addressed both claims.  In his August 2011 VA Form 9, Appeal 
to the Board, the Veteran indicated that he was no longer 
appealing the claim for increase for a left varicocelectomy.  
As such, the matter is no longer in appellate status. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

A preliminary review of the record discloses the matter is 
not ready for appellate disposition.  The Board has 
determined that additional evidentiary development is 
necessary.

The record compiled for appellate review of this matter 
appears incomplete.  The Veteran has indicated that he takes 
daily medication for his right index finger and receives 
physical therapy once to twice a week to keep functioning in 
his hand.  Physical therapy notes and prescription records 
have not been associated with the claims folder.  An attempt 
must be made to obtain medical records identified by the 
Veteran to fully assist him with his claim.  38 C.F.R. 
§ 3.159(c)(1).

The Veteran contends that his laceration of the right index 
finger has worsened in severity.  See VA Form 9 received in 
August 2011.  Specifically, he asserts that the disability 
is productive of visible scarring of the index finger, 
permanent flexion of the tip of his finger, loss of range of 
motion, and pain.  He further contends that he has decrease 
in dexterity and limited fine motor skills that affects his 
job performance.   See Notice of Disagreement received in 
September 2009.
    
The last VA examination was in June 2009, over four years 
ago.  The Board cannot ascertain to what extent the right 
index finger has increased in severity, if at all, without a 
new VA examination.  The Board is not free to substitute its 
own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Further, where 
there is evidence of a material change in the Veteran's 
condition or as in the instant case, when the Veteran 
asserts that the service-connected disability in question 
has undergone an increase in severity since the time of his 
last VA examination, the prior VA examination report may be 
inadequate for rating purposes and a new VA examination is 
required.  38 C.F.R. § 3.327(a); See Snuffer v. Gober, 10 
Vet. App. 400, 402-03 (1997).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Ask the Veteran to provide releases 
for VA to obtain records of any 
prescription medication taken and any 
physical therapy treatment for the right 
index finger and then request the 
identified private records directly from 
the provider.  All requests for records 
and their responses must be associated 
with the claims folder.  

2.  After completion of the foregoing, 
schedule the Veteran for a VA 
examination to ascertain the severity of 
his laceration of the right index 
finger.  The Veteran's entire claims 
file (i.e. the paper claims file and any 
medical records contained in Virtual VA, 
VBMS, CAPRI, and AMIE) must be available 
for review by the examiner.  If the 
examiner does not have access to Virtual 
VA or VBMS, any relevant treatment 
records in Virtual VA or VBMS that are 
not available on CAPRI or AMIE must be 
printed and associated with the paper 
claims file so they can be available to 
the examiner for review.  All indicated 
tests or studies must be completed.  

a)	Examination findings pertinent to the 
right index finger should be reported to 
allow for application of VA rating 
criteria for musculoskeletal 
disabilities of individual and multiple 
digits of the hand.  Range of motion 
should be reported along with the point 
(in degrees) that motion is limited by 
additional function loss due to pain, 
weakness, fatigue or incoordination.  
The examiner should perform repetitive 
range of motion testing and also comment 
on the degree of limitation of function, 
if any, due to pain, weakness, lack of 
endurance, fatigue, or incoordination.  

b)	The examiner should describe the scar of 
the index finger in detail, to include 
whether the scar is deep (one associated 
with underlying soft tissue damage),  
superficial (one not associated with 
underlying soft tissue damage), unstable 
(frequent loss of covering of the skin 
over the scar), painful on examination, 
causes limited motion (describe the area 
affected), and/or limits the function of 
the right index finger.   

c)	The examiner should also ascertain 
whether or not the Veteran has any 
neurological manifestations of his 
laceration of the right index finger (if 
a neurological consultation is deemed 
necessary, such should be arranged) and, 
if so, describe their nature, severity 
and comment on any associated impairment 
of function.  The examiner should 
identify any neurological impairment 
found by indicating the nerve affected 
and indicating the degree of any such 
involvement and describing any related 
impairment of function.  

d)	Please discuss the functional 
limitations, if any, associated with, 
and expected effect on employment 
resulting from the Veteran's service 
connected laceration of the right index 
finger alone (not including the effects 
of any non-service connected 
disabilities).

3.  In the interest of avoiding further 
remand, ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the issue in 
light of all evidence of record and 
should consider whether a total rating 
for compensation based on individual 
unemployability (TDIU) is warranted.  
Rice v. Shinseki, 22 Vet. App. 447 
(2009).  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative with 
an appropriate supplemental statement of 
the case and afford a reasonable 
opportunity for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


